217 Ga. 541 (1962)
123 S.E.2d 721
HENDERSON
v.
ALVERSON et al.
21454.
Supreme Court of Georgia.
Argued November 14, 1961.
Decided January 4, 1962.
Rehearing Denied January 22, 1962.
Henry M. Henderson, for plaintiff in error.
B. D. Murphy, Robert R. Harlin, Luther Alverson, Eugene Cook, Attorney-General, Carter Goode, Assistant Attorney-General, Donald E. Payton, Deputy Assistant Attorney-General, Virlyn B. Moore, Ralph H. Pharr, Claude D. Shaw, Geo. P. Whitman, Jesse M. Wood, Durwood T. Pye, Jeptha C. Tanksley, Stonewall H. Dyer, contra.
QUILLIAN, Justice.
The plaintiff brings this action, alleging that he is a citizen, a taxpayer, a resident and duly qualified voter in Fulton County, and as such is interested in having the laws executed and public duties enforced. He seeks to have a Constitutional Amendment of 1956 to Art. VI, Sec. III, Par. I (Code Ann. § 2-3801; Ga. L. 1956, p. 636), declared unconstitutional and void, as being improperly adopted, and the mode of adoption declared contrary to the United States Constitution, relying upon the Declaratory Judgment Act (Code Ann. Ch. 110-11; Ga. L. 1945, pp. 137-139; Ga. L. 1959, pp. 236, 237). In the court below, the Attorney-General was served, and intervened under Code Ann. § 110-1106 (Ga. L. 1945, pp. 137, 138). The trial judge overruled the plaintiff's objections to the allowance of the Attorney-General's demurrers and answers, and heard the argument of counsel on the demurrers. After consideration, the general demurrers of the defendant Alverson and the Attorney-General were sustained. To these rulings the plaintiff Henderson assigns error. Held:
The plaintiff alleged no deprivation of a personal right or any other interest apart from that of a member of the general *542 public. No facts or circumstances were alleged to show any necessity for a determination of any dispute to guide and protect the plaintiff from uncertainty and insecurity with regard to the propriety of some future act or conduct which is properly incident to his alleged rights and which future action, without such directions, might reasonably jeopardize his interest. State of Ga. v. Hospital Authority, 213 Ga. 894, 898-899 (102 SE2d 543). The Declaratory Judgment Act makes no provision for a judgment which is merely advisory. Liner v. City of Rossville, 212 Ga. 664 (94 SE2d 862). Therefore, the petition sets forth no ground for a declaration of rights under the act. Brown v. Cobb County, 212 Ga. 172, 175 (91 SE2d 516); McCallum v. Quarles, 214 Ga. 192 (104 SE2d 105); Pinkard v. Mendel, 216 Ga. 487, 490 (117 SE2d 336).
The plaintiff argues at great length concerning the allowance of the Attorney-General's demurrers and answers. Since we are affirming the ruling of the trial judge sustaining the demurrers of the defendant Alverson, the plaintiff has no case, and we deem it unnecessary to pass upon that issue.
Judgment affirmed. All the Justices concur.